Citation Nr: 0316978	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  00-14 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to February 1977 and had periods of service in the Georgia 
Army National Guard from 1988 to 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

In a July 2001 written statement, the veteran requested that 
the issue of service connection for a right shoulder injury 
be withdrawn.  See 38 C.F.R. § 20.204(b) (2002) (A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.) amended by 68 Fed. 
Reg. 13,233-6 (March 19, 2003), effective April 18, 2003.  

In March 2003, the veteran was afforded a hearing in 
Washington, D.C., before the undersigned.

In a March 2003 written statement, the veteran raised a claim 
of entitlement to service connection for a bilateral foot 
condition.  When the Board issues a decision regarding the 
claim on appeal, the matter will be referred to the RO for 
appropriate development and consideration.  


REMAND

The veteran claims service connection for heart disease that 
originated during a Georgia Army National Guard Annual 
Physical Training weekend in August 1995.  He evidently 
served in the Army National Guard from approximately 1988 to 
1997; however, the relevant specific dates of his service are 
not verified in the claims folder and should be.

The record indicates that some pertinent medical records may 
not have been obtained.  October 2000 VA outpatient medical 
records indicate that the veteran was seen for complaints of 
high blood pressure and reported that he saw a cardiologist 
and other medical specialists "in Beaufort."  A review of 
the claims file reveals treatment records were obtained from 
the VA medical center in Charleston, South Carolina, dated 
from November 1999 to July 2001; from the Beaufort Memorial 
Hospital, dated from March 1997 to July 2000; and from J.D. 
Rozich, M.D., a cardiologist, from May 1996 to October 1997.  
However, it does not appear that records dated later than 
October 1997 were obtained from Dr. Rozich or any other 
cardiologist in Beaufort.  Additionally, up-to-date VA 
medical records pertinent to the veteran's treatment should 
be obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992)(VA had constructive notice of documents in its 
possession.).  See also 38 U.S.C.A. §§ 5100-5103A, 5106, 5107 
(West 2002): 38 C.F.R. §§ 3.102, 3.159 (2002).

At his March 2003 Board hearing, the veteran submitted a 
February 2003 written statement from V. Fernandes, M.D.  
However, the submission did not include a waiver of RO 
consideration.  A supplemental statement of the case (SSOC) 
must be issued that reflects RO review of this pertinent 
medical evidence.

As such, in the interest of due process, the veteran's claim 
is REMANDED for the following actions: 


1.	The RO should contact the appropriate 
office of the Georgia Army National 
Guard and request verification of the 
veteran's periods of service.  In 
particular, the RO should request the 
verification of periods of active duty 
for training and inactive duty for 
training served by the veteran from 
August 1995 to February 1997.

2.	 The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim for service connection for heart 
disease, specifically including the 
name of any treating cardiologist in 
Beaufort, South Carolina, for the 
period from October 1997 to the 
present.  When the requested 
information and any necessary 
authorizations have been received, the 
RO should attempt to obtain copies of 
any indicated treatment records for 
heart disease from a cardiologist in 
Beaufort, South Carolina, including 
clinical notes, procedures, imaging, 
consults, discharge summaries and 
problem list for the period from 
October 1997 to the present.  The RO 
should also obtain treatment records 
rom the Charleston, South Carolina, VA 
Medical Center from 2001 to the 
present, including records of cardiac 
catheterization in April 2002.

3.	The veteran's claim for service 
connection for heart disease should 
again be reviewed by the RO on the 
basis of the additional evidence 
submitted since the August 2002 
supplemental statement of the case 
(SSOC).  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished an 
SSOC that reflects all evidence 
considered since the August 2002 SSOC 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The Board does not intimate any opinion as to the 
merits of the case either favorable or unfavorable, 
at this time.  No action is required of the 
appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




